La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
Tenemos nuevamente ante nuestra atención una contro-versia sobre la custodia de un menor en la cual se invoca lo dispuesto en la ley federal conocida como Parental Kidnapping Prevention Act, que gobierna los procedimientos de custodia de menores a nivel interestatal, para argüir que los tribunales del Estado Libre Asociado de Puerto Rico no tienen jurisdicción para intervenir en la controversia.
En esta ocasión, acude a nosotros un padre, residente en St. Thomas, Islas Vírgenes de América, quien nos solicita que revoquemos la determinación del Tribunal de Primera Instancia, confirmada por el Tribunal de Apelaciones, de asumir jurisdicción para atender un asunto de custodia. Corresponde confirmar dicha determinación.
Resolvemos que, conforme el Parental Kidnapping Prevention Act, no existe en este momento otro foro con juris-dicción sobre asuntos de custodia y alimentos para este menor. Por consiguiente, por ser Puerto Rico el estado de residencia del menor, procede que asumamos jurisdicción.
HH
Las partes aquí comparecientes, el Sr. Solomon Setongo Kiabuka (señor Kabuka o peticionario) y la Sra. Wilda Santiago González (señora Santiago o recurrida), contrajeron matrimonio el 14 de julio de 1990 en St. Thomas, Islas Vírgenes. Allí establecieron su domicilio conyugal, ya que el señor Kabuka, quien es de origen africano, se desem-peña como profesor universitario de la Universidad de las Islas Vírgenes. Fruto de dicho matrimonio nació un hijo, en Río Piedras, Puerto Rico, el 4 de junio de 1996. Desde su nacimiento, el menor vivió con sus padres en St. Thomas, hasta que el 9 de septiembre de 1999 se decretó la senten-cia de divorcio en la Corte Superior de las Islas Vírgenes, *530División de St. Thomas y St. John. Desde ese momento, tanto la madre como el menor trasladaron su residencia a Carolina, Puerto Rico, donde han vivido ininterrumpida-mente hasta hoy.
El decreto de divorcio emitido por el tribunal de Islas Vírgenes dispuso que las partes debían regirse por las pro-visiones de un acuerdo de separación estipulado por ellas. Este acuerdo se incorporó a la sentencia de divorcio, pero no se fusionó, consolidó o absorbió (“merged”) al dictamen de divorcio. En lo pertinente, el decreto de divorcio dispuso:
ORDERED, ADJUDGED AND DECREED:
3. That the parties are ordered to abide by the provisions of their Separation Agreement at all times and in all places, which Agreement is not merged in this Decree. (Enfasis nuestro.) Apéndice de la Petición de certiorari, pág. 27.
Mediante el referido acuerdo de separación, las partes establecieron cómo se regirían las relaciones paterno-filiales y de custodia, y se determinó una pensión alimen-taria de quinientos dólares mensuales, que pagaría el padre para beneficio del menor. El acuerdo disponía que ambos progenitores compartirían la custodia legal del menor. La madre tendría su custodia física durante todo el año, exceptuando los meses de junio y julio, y el periodo comprendido desde Navidad hasta Año Nuevo, en cuyas fechas el menor estaría bajo la custodia física del padre. Además, se dispuso que las determinaciones de custodia y el monto de pensión debían ser revisadas cada cinco años.
El mencionado acuerdo incorporó una cláusula de me-diación y arbitraje compulsorio que disponía lo siguiente:
SECTION SIX
g. In the event that the parties are unable to agree after a review of physical custody arrangements or child support amounts, or in respect of any matter concerning the physical custody, financial support, or education, health or welfare of the minor child not provided for herein, the parties shall first seek mediation, utilizing a mediator certified by the Family *531Division of the Territorial Court of the Virgin Islands, or, if neither party is a resident of the territory, a mediator certified by the equivalent of a family court in the jurisdiction of either of the parties, and, if that is not fully successful, the outstanding matters shall be submitted to binding arbitration. Apén-dice de la Petición de certiorari, pág. 33.
Pactaron además:
[T]he provisions of this agreement shall take precedence and shall be the primary obligation of both the parties hereto. Apéndice de la Petición de certiorari, pág. 34.
Así las cosas, el 13 de diciembre de 2004, luego de cum-plidos los cinco años de decretado el divorcio en St. Thomas, la señora Santiago presentó en el Tribunal de Pri-mera Instancia, Sala de Carolina, una petición para que asumiera jurisdicción sobre el caso, que se modificaran las disposiciones relativas a la custodia para otorgarle a ella la custodia legal y patria potestad, y finalmente, que se con-cediera un aumento de pensión alimentaria. La madre so-licitó además que, conforme al acuerdo de separación, se remitiera el aumento de pensión a la atención de un me-diador certificado en Puerto Rico.
Luego que el tribunal de instancia ordenara un estudio sobre la custodia y las relaciones filiales, el señor Kabuka reclamó la falta de jurisdicción de los tribunales de Puerto Rico, de acuerdo con la legislación federal Parental Kidnapping Prevention Act (PKPA), 28 U.S.C.A. sec. 1738A. A su vez, presentó en el tribunal de Islas Vírgenes una petición para modificar las condiciones de custodia y así invertir el tiempo que el menor pasaba bajo la custodia física de sus progenitores.
El 27 de abril de 2005, el tribunal de Islas Vírgenes denegó la solicitud del señor Kabuka. El tribunal se pro-clamó carente de jurisdicción, ya que el decreto de divorcio ordenó a las partes regir todo asunto de modificación de custodia conforme a lo estipulado en el acuerdo de separa-*532ción y que dicho acuerdo no se fusionó a la sentencia. Sobre esto la orden dispuso:
Consistent with the agreement, the Divorce Decree ordered the parties to “abide by the provisions of their Separation Agreement at all times and in all places” and farther provided that the “Agreement is not merged in this Decree”. Title 16 V.I.C. §110 provides that after judgment, the Court “may set aside, alter or modify so much of the judgment as may provide ... for the care and custody of the minor children ... [.]” Since the Court’s judgment did not provide for the care and custody of the minor child based upon the parties’ own agreement, this Court lacks jurisdiction to reverse the custody arrangement agreed upon by the parties. (Énfasis nuestro.) Apéndice de la Petición de certiorari, pág. 90.
Mientras tanto, en Puerto Rico, la señora Santiago pre-sentó una moción urgente ante el tribunal para que se pro-hibiera la salida del menor de la jurisdicción de Puerto Rico, ya que el señor Kabuka tenía amplia movilidad y fuertes lazos con África. Solicitó además al tribunal que ordenara al señor Kabuka entregar su pasaporte previo a sostener relación paterno-filial alguna en esta jurisdicción. El tribunal de instancia asumió jurisdicción sobre el caso y emitió una orden para prohibir la salida del menor del Es-tado Libre Asociado de Puerto Rico.
No conforme, el señor Kabuka acudió al Tribunal de Apelaciones con una petición de certiorari en la que alegó nuevamente la falta de jurisdicción de los tribunales de Puerto Rico y cuestionó la determinación de no remover al menor de la isla. El tribunal a quo se reafirmó en que los tribunales de Puerto Rico tienen jurisdicción bajo el funda-mento que, conforme al PKPA y a nuestra jurisprudencia interpretativa, Puerto Rico es el estado de residencia del menor, por lo que constituye el foro con jurisdicción en si-tuaciones de conflicto interestatales de custodia. No obs-tante, el foro intermedio le ordenó al tribunal de instancia reglamentar las relaciones paterno-filiales, ya que el padre, durante los pasados cinco años, ha demostrado una *533conducta correcta y cumplidora con todo lo relacionado a las relaciones con su hijo y a sus obligaciones hacia él.
Ante la determinación del Tribunal de Apelaciones, el señor Kabuka acudió a nosotros con un recurso de certio-rari y una Moción en Auxilio de Jurisdicción. Reclama un solo señalamiento de error, a saber:
Erró el Honorable Tribunal de Apelaciones al declarar No Ha Lugar a la solicitud de certiorari del Peticionario y encontrar que el Tribunal de Primera Instancia tiene jurisdicción para continuar con los procedimientos del caso de autos, incluyendo custodia y alimentos, a base de las disposiciones del Parental Kidnapping Prevention Act, 28 U.S.C. sec. 1738A(f). Petición de certiorari, pág. 5.
El 17 de octubre de 2005 emitimos una orden a la parte recurrida para que se expresara sobre el recurso presentado. La parte compareció oportunamente con su alegato. Con el beneficio de la comparecencia de las partes, procedemos a resolver.
HH I — I
En 1968 se promulgó en Estados Unidos el Uniform Child Custody Jurisdiction Act (UCCJA) para establecer un esquema que promoviera la estabilidad interestatal en materia de custodia de menores, y así prevenir la remoción interestatal de menores por sus propios padres o parientes con el propósito de obtener decretos de custodia favorables en otros foros. Sin embargo, el UCCJA no fue adoptado por todos los estados, derrotando así su objetivo. S.T. Dickens, The Parental Kidnapping Prevention Act: Application and Interpretation, 23 J. Fam. L. 419 (1984 — 1985).(1)
*534Ante esta situación, el Congreso de Estados Uni-dos consideró que era necesario aprobar legislación que atendiera este problema. Así, en 1980 se aprobó la ley federal conocida como Parental Kidnapping Prevention Act, convirtiéndose así en el primer estatuto federal dirigido a regular el problema de remoción interestatal de menores por sus padres o parientes.(2) El estatuto identifica los objetivos principales siguientes: promover la cooperación interestatal; facilitar la ejecución de los decretos de custodia de otros estados, prevenir la competencia y el conflicto inteijurisdiccional y frenar que los parientes remuevan unilateralmente a los menores para obtener decretos judiciales favorables en otros foros. La ley rige expresamente en todos los estados de Estados Unidos, en el Distrito de Columbia, en el Estado Libre Asociado de Puerto Rico y en los territorios y las posesiones de Estados Unidos de América. 28 U.S.C.A. sec. 1738A(b)(8).
El PKPA ocupa el campo en materia de determinaciones interestatales de custodia, por cuanto prevalece sobre cualquier otra legislación estatal, incluyendo la propia UCCJA. M.E. Moraza Choisne, Juridical Solutions in the U.S.A. for Parental Kidnapping in Child Custody Cases, 24 Rev. Jur. U.I.P.R. 309, 320 (1990).
Como su principal postulado, el PKPA ordena a los tribunales a reconocer entera fe y crédito a los decretos de custodia de otros estados o jurisdicciones, siempre que éstos hayan sido emitidos consecuentemente con las disposiciones del estatuto y el foro original continúe teniendo jurisdicción sobre la materia de custodia del menor. 28 U.S.C.A. sec. 1738A(a). En su inciso (c), la ley dispone los parámetros que determinan si un decreto de custodia es consecuente con el estatuto, a saber:
*535Sec. 1738A ....
(c) Una determinación de custodia o de derecho de visita hecha por un tribunal de un estado es consistente con los re-quisitos de esta sección solamente si—
(1) dicho tribunal tiene jurisdicción bajo las leyes de su es-tado, y
(2) se cumple con una de las siguientes condiciones:
(A) Ese estado (i) es el estado de residencia del menor a la fecha en que comenzaron los procedimientos, o (ii) ha sido el estado de residencia del menor seis meses antes de la fecha en que comenzaron los procedimientos y el menor se encuentra fuera del estado porque ha sido trasladado o retenido por una de las partes o por otras razones, y una de las partes aún reside en el estado que emitió el decreto;
(B) (i) surge que ningún otro estado tiene jurisdicción bajo el párrafo (A), y (ii) para el mejor bienestar del menor, el tribunal de dicho estado asume jurisdicción debido a que (I) el menor y sus padres, o el menor y al menos uno de los litigan-tes, tiene contactos significativos con el estado, más allá de la mera presencia física en el mismo, y (II) está disponible en ese estado evidencia sustancial relativa al cuidado, protección, en-trenamiento y relaciones personales presentes o futuras del menor;
(C) el menor está físicamente presente en ese estado, y (i) ha sido abandonado, o (ii) existe una emergencia que requiera su protección porque el niño, un hermano o uno de sus padres, ha recibido amenazas o ha estado expuesto a maltrato o abuso;
(D) (i) surge que no hay otro estado con jurisdicción bajo los párrafos (A), (B), (C) o (E), u otro estado ha declinado ejer-cer jurisdicción bajo el fundamento de que el estado cuya ju-risdicción está en controversia es el foro más apropiado para determinar la custodia del menor, y (ii) es para el mejor bien-estar del menor que ese tribunal asuma jurisdicción; o
(E) el tribunal tiene jurisdicción continua conforme al in-ciso (d) de esta sección. (Traducción nuestra.) 28 U.S.C.A. see. 1738A(e).
Conforme se deduce de lo anterior, el PKPA reconoce cuatro bases jurisdiccionales, que son: jurisdicción del es-tado de residencia del menor, jurisdicción por contactos significativos con el foro, jurisdicción cuando no existe otro estado con jurisdicción o ha declinado ejercerla, y jurisdic-ción para situaciones en las que el menor se encuentra en estado de emergencia.
*536El estatuto establece un esquema de preferencia jurisdiccional mediante el cual se favorece el estado de residencia del menor como el foro que mejor está capacitado para atender las cuestiones de custodia del menor. Ortega v. Morales, 131 D.P.R. 783 (1992). La ley considera como “estado de residencia” del menor aquel estado o jurisdicción en la que el menor haya vivido con uno o ambos padres, o con un tutor, al menos durante seis meses consecutivos antes de la fecha de inicio de los procedimientos de custodia o fijación de derechos de visita. 28 U.S.C.A. see. 1738A(b)(4).
No obstante, si bien el PKPA da preferencia al estado de residencia del menor sobre cualquier otra jurisdicción, la ley confiere jurisdicción continua al estado o foro que haya emitido un decreto original de custodia para que haga valer o revise sus determinaciones originales. 28 U.S.C.A. sec. 1738A(d). Debe entenderse que ante la existencia de un decreto original que se ajuste a las disposiciones del estatuto, la jurisdicción continua es el criterio principal, aun cuando ésta no sea la jurisdicción de residencia del menor. Moraza Choisne, supra, pág. 319 (“In these actions the jurisdictional basis [providing continuous jurisdiction] is hierarchically superior even to home state jurisdiction”).
Para que un foro mantenga jurisdicción continua es necesario que se cumplan tres requisitos: un decreto original de custodia compatible con las disposiciones del PKPA; que el foro original mantenga jurisdicción bajo sus propias leyes, y que dicho foro continúe siendo el estado de residencia del menor o al menos de una de las partes. 28 U.S.C.A. sec. 1738A(d). Véase, también, A.B. Goldstein, The Tragedy of the Interstate Child: A Critical Reexamination of the Uniform Child Custody Jurisdiction Act and the Parental Kidnapping Prevention Act, 25 U.C. Davis L. Rev. 845 (1992).
*537De otro lado, y a manera de excepción, la ley reconoce jurisdicción a un foro para modificar determinaciones de custodia emitidas por otros foros cuando el estado o jurisdicción que pretende modificar el decreto ostenta jurisdicción para hacer determinaciones de custodia, y el tribunal del otro foro ha perdido jurisdicción o ha declinado ejercerla. 28 U.S.C.A. sec. 1738A(f) y (h). Una vez comienza un procedimiento de custodia en un estado o jurisdicción y éste es compatible con las disposiciones del PKPA, y dicho procedimiento se encuentra pendiente, un segundo estado o jurisdicción queda impedido de ejercer jurisdicción, o debe declinar ejercerla. 28 U.S.C.A. 1738A(g). Véanse: P.A.T. v. D.B., 638 So.2d 905 (Ala. 1994); In re Marriage of Hopson, 168 Cal. Rptr. 345 (1980); Owens, by and Through, Mosley v. Huffman, 481 So.2d 231 (Miss. 1985).
Conforme a la discusión que antecede, procede que de-terminemos si los tribunales de Puerto Rico pueden asumir jurisdicción sobre la materia de custodia del menor o si, por el contrario, están impedidos de hacerlo debido a que los tribunales de las Islas Vírgenes de América mantienen jurisdicción conforme a la cláusula de jurisdicción continua del PKPA.
HH HH HH
Habiéndose decretado el divorcio entre las partes en el tribunal de Islas Vírgenes, corresponde evaluar si me-diante el decreto de divorcio dicho foro asumió jurisdicción original sobre los asuntos de custodia y relaciones filiales sobre el hijo del matrimonio Kabuka-Santiago de modo compatible con las disposiciones del PKPA. Veamos cuál es el estado de derecho de las Islas Vírgenes en materia de custodia y alimentos de menores.
El Código de las Islas Vírgenes dispone en cuanto a las *538modificaciones de órdenes finales en casos de divorcio o anulación lo siguiente:
At any time after a judgment is given the court, upon the motion of either party on notice, may set aside, alter or modify so much of the judgment as may provide alimony or for the appointment of trustees, for the care and custody of the minor children, or the nurture and education thereof .... 16 V.I.C. sec. 110.
De la anterior disposición estatutaria se colige que un tribunal de las Islas Vírgenes que emite una sentencia de divorcio, mantiene jurisdicción para modificar las disposi-ciones de dicha sentencia en lo relacionado con los alimen-tos o la custodia de los menores; este poder que descansa en la sana discreción del tribunal. Towers v. Towers, 16 V.I. 209, 220 (1979).
Por el contrario, si la sentencia de divorcio nada dispuso sobre asuntos relacionados a la custodia y pensión alimen-taria, el tribunal carece de jurisdicción para modificar dichas disposiciones. Así, en Brandy v. Brandy, 21 V.I. 267, 269 (1985), el tribunal de Islas Vírgenes enfatizó:
No Virgin Islands decision, though, can be found that holds that section 110 allows the court to order payment of support where as here, the original divorce decree is silent on that subject.
De este modo, la jurisdicción del tribunal de Islas Vír-genes para modificar asuntos de custodia y alimentos de menores podría verse limitada cuando estas disposiciones se fundamentan en acuerdos de separación indepen-dientes. Viles v. Viles, 316 F.2d 31 (V.I. 1963).
En algunas jurisdicciones de Estados Unidos, donde existe legislación conocida como “no fault divorce laws”, se promueve la utilización de los llamados “acuerdos de separación” o “acuerdos predivorcio” para regir los asuntos posteriores al divorcio. De esta forma se provee un mecanismo menos contencioso y antagónico para gobernar las *539relaciones entre los ex cónyuges. Mediante estos acuerdos se atienden asuntos relacionados con la división de bienes matrimoniales, determinaciones de custodia, alimentos y demás incidentes posteriores al divorcio. M.J. Whaling, The No Fault Concept: Is this the Final Stage in the Evolution of Divorce?, 47 (Núm.4) Notre Dame Lawyer 959 (1972).
Las Islas Vírgenes es un ejemplo de una jurisdicción que autoriza este tipo de negociación entre los cónyuges previo al divorcio. Estos acuerdos no obligan al tribunal, que en su sana discreción podría ignorarlos si estima que no atienden cabalmente las necesidades de las partes o, en algún modo, las peijudican. Francois v. Francois, 599 F.2d 1286 (V.I. 1979); Viles v. Viles, supra. Cuando un acuerdo de separación se incorpora a una sentencia de divorcio, el tribunal de Islas Vírgenes puede optar por fusionarlo a la sentencia (“merged into the decree”) o no fusionarlo (“not merged into the decree”). Si la decisión del tribunal es fu-sionarlo, éste podrá entonces modificarlo o hacer valer sus determinaciones. Pfister v. Pfister, 21 V.I. 533 (1985). En Pfister v. Pfister, supra, el tribunal de Islas Vírgenes ex-presó:
If the agreement was merged in the decree, then the original claim ... is extinguished, is superseded by the judgment....
Por el contrario, si el acuerdo de separación no se fu-siona o absorbe por la sentencia de divorcio dictada origi-nalmente, los reclamos sobre el incumplimiento con lo es-tipulado no se extinguen con el decreto de divorcio, pero el tribunal carece de jurisdicción para modificar o hacer valer estos acuerdos como parte de la propia sentencia de divorcio. En este caso, procedería una acción indepen-diente por incumplimiento contractual. Pfister v. Pfister, supra, reiterado en Morton v. Morton, 34 V.I. 32 (1996).
En igual sentido tratan el asunto otras jurisdicciones. Cuando el acuerdo de separación se fusiona *540al decreto de divorcio, el contrato de estipulación se con-vierte en una orden de custodia o de alimentos y pierde así su carácter contractual. Véanse: Doherty v. Doherty, 383 S.E.2d 759 (Va. App. 1989); Smith v. Smith, 589 S.E. 2d 439 (Va. App. 2003); Callen v. Callen, 58 So.2d 462 (Ala. 1952); Jeanes v. Jeanes, 177 S.E.2d 537 (S.C. 1970); Grant v. Grant, 396 N.E.2d 1037 (Ohio App. 1977).(3)
Por el contrario, si un acuerdo de separación válido se incorpora a la sentencia de divorcio pero no se fusionó en ésta, el acuerdo sobrevive como un arreglo contractual in-dependiente, y el tribunal no adquiere autoridad para efec-tuar ulteriores modificaciones a lo estipulado entre las par-tes, salvo que el propio acuerdo disponga lo contrario. S.Z. Moghadam, Dismissing the Purpose and Public Policy Surrounding Spousal Support, 56 Md. L. Rev. 927 (1995-1996). El remedio para las partes en estos casos es instar una acción independiente, luego del divorcio, para exigir el cumplimiento de lo pactado entre los cónyuges. Siegel v. Siegel, 197 A.D.2d 569 (N.Y. 1993); Hoyt v. Hoyt, 307 A.D.2d 621 (N.Y. 2003).
Para interpretaciones compatibles con lo anterior, véanse: Riffenburg v. Riffenburg, 585 A.2d 627 (R.I. 1991) (“[T]he judiciary is without authority to modify alimony in a nonmerged separation agreement. ... In this unsurprising holding, we are essentially adhering to hundreds of years of contract theory that the modification of contracts can only be accomplished by the contracting parties. As the average contract that is fairly entered into is nonmodifia-ble by a court, so too is the separation agreement with respect to alimony”); Engels v. Jacobs, 297 A.D.2d 657 (N.Y. App. 2002) (“[C]hild support agreement arrived at *541pursuant to a stipulation of settlement, which is incorporated but not merged into the divorce decree, should not be disturbed absent a showing that the agreement was unfair or inequitable at the time that it was made, that an unanticipated and unreasonable change in circumstances has occurred resulting in a concomitant need or that the child’s right to receive adequate support is not being met”). En igual sentido, véanse: Blitz v. Florida Dept. of Revenue, 898 So.2d 121 (Fla. App. 2005); Carosone v. Carosone, 688 A.2d 733 (Pa. 1997); Sorace v. Sorace, 655 A.2d 125 (Pa. 1995); Knott v. Knott, 806 A.2d 768 (Md. App. 2002); Gold v. Gold, 156 A.D.2d 874 (N.Y. 1989); Johnston v. Johnston, 465 A.2d 436 (Md. 1983).
Cuando el acuerdo de separación no se fusiona a la sentencia, el tribunal no adquiere jurisdicción sobre la materia, en conformidad con las disposiciones del PKPA o de la UCCJA. Conforme a dichos estatutos, el tribunal queda impedido entonces de intervenir con los asuntos relacionados con la custodia o las relaciones paterno-filiales. Gestl v. Frederick, 754 A.2d 1087 (Md. App. 2000); State ex rel. Morenz v. Kerr, 818 N.E.2d 1162 (Ohio 2004). Al no existir un procedimiento de custodia pendiente en otra jurisdicción, un segundo foro puede asumir jurisdicción sobre la custodia del menor si se cumplen con los requisitos jurisdiccionales de la ley federal.
Examinemos los hechos del presente caso a la luz de la anterior discusión doctrinal.
IV
El peticionario, señor Kabuka, alegó que el tribunal de Islas Vírgenes mantiene jurisdicción sobre el caso, ya que fue el estado que emitió el decreto original de custodia y no ha renunciado a su jurisdicción. Veamos por qué no tiene razón.
En septiembre de 1999, en una escueta sentencia, la *542Corte Superior de las Islas Vírgenes decretó el divorcio en-tre las partes. En dicho decreto el tribunal ordenó a las partes a cumplir con lo pactado en el acuerdo de separación en todo momento y en todo lugar. El tribunal claramente expresó que el acuerdo de separación no se fusionaba al decreto de divorcio. El decreto nada ordenó propiamente sobre la custodia, relaciones filiales ni pensión alimentaria para el menor, habiéndose incluido todos estos asuntos en el acuerdo de separación. Conforme el estado de derecho de las Islas Vírgenes, al no fusionarse el acuerdo de separa-ción al decreto de divorcio, éste retuvo intacta su natura-leza contractual. En consecuencia, el tribunal quedó impe-dido de intervenir con estos asuntos. Cabe señalar que la validez del acuerdo de separación no ha sido impugnada ni está en controversia. Precisamente así lo resolvió el propio tribunal de Islas Vírgenes al declararse sin jurisdicción ante la solicitud de modificación de custodia presentada por el señor Kabuka.
Resulta forzoso concluir que el tribunal de Islas Vírge-nes no adquirió, mediante el decreto de divorcio, jurisdic-ción original conforme al PKPA sobre los asuntos relacio-nados con la custodia del menor. Al no existir en Islas Vírgenes un decreto original que se ajuste a las disposicio-nes del PKPA, lógicamente no puede entenderse que el tribunal de Islas Vírgenes mantenga jurisdicción continua en virtud de la cláusula de continuidad de dicha legislación federal, tal y como argumenta el peticionario. No se cum-ple con el requisito de umbral para la jurisdicción continua, a saber: un decreto original de custodia o derechos de visita compatibles con las disposiciones de la ley. 28 U.S.C.A. sec. 1738A(d).
Ante esta situación, no existe en la actualidad un de-creto de custodia pendiente en otro foro relacionado al me-nor Kabuka Santiago al que los tribunales de Puerto Rico deban otorgar entera fe y crédito, de acuerdo con el PKPA. *543Puerto Rico, tal y como resolvieron los tribunales de Pri-mera Instancia y de Apelaciones, puede asumir jurisdic-ción en la materia de custodia y relaciones filiales de este niño. Este menor reside en Puerto Rico desde hace aproxi-madamente seis años, y es Puerto Rico, indudablemente, su estado de residencia. Corresponde al mejor bienestar del menor que asumamos jurisdicción, lo que hacemos con-sistente con el PEPA.
V
Por los fundamentos anteriormente expuestos, se expide el auto solicitado y se dicta sentencia que confirma la sen-tencia del Tribunal de Apelaciones, que a su vez confirmó la resolución del Tribunal de Primera Instancia, asumiendo jurisdicción sobre la materia de custodia y alimentos del menor Kabuka Santiago.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita.

 El Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA), 9(IA) Uniform Laws Annotated, pág. 649 et seq., sustituyó el Uniform Child Custody Jurisdiction Act (UCCJA). Esta legislación más reciente fue promulgada en un in-tento de revisar y clarificar interpretaciones inconsistentes y ambiguas del UCCJA, en específico aquellas disposiciones relacionadas con la jurisdicción del foro judicial.


 El Parental Kidnapping Prevention Act (PKPA), salvo ciertas diferencias sig-nificativas en cuanto al esquema de preferencia jurisdiccional, contiene básicamente el mismo lenguaje que el UCCJA. Véase S.A. Vincenti, The Parental Kidnapping Prevention Act: Time to Reassess, 33 (Núm. 2) Idaho L. Rev. 351 (1997).


 Cabe destacar que en otras jurisdicciones de Estados Unidos, al igual que en la nuestra, por razones de política pública, el tribunal siempre retiene jurisdicción sobre las cuestiones de custodia y alimentos de menores, irrespectivamente de cual-quier acuerdo contractual entre las partes. Véanse: Alfano v. Alfano, 72 S.W.3d 104 (Ark. Ct. App. 2002); Moseley v. Mosier, 306 S.E.2d 624 (S.C. 1983); Hay v. Hay, 730 N.E.2d 787 (Ind. Ct. App. 2000); Adamson v. Dodge, 816 A.2d 455 (Vt. 2002).